Mr. Justice Robb delivered the opinion of the Court:
This case involves the same parties and applications as were involved in the preceding case. The record presented by each party is also the same as in that case.
The counts in this case are nine in number, of which the following are representative:
“1. The combination with a draft rigging, of suitable end sills and a single I-beam center sill the ends of which are bifurcated and secured to said end sills, and which is provided with a longitudinally elongated opening in alinement, with the space between said bifurcations from which it is separated by a portion of a web.”
“8. In a car the combination with end sills, and a single rolled metal beam center sill the ends of which are connected to said end sills and bifurcated longitudinally, and provided with *110a longitudinal opening alining with and separated from said bifurcations by a vertically disposed integral part of the web of said center sill, longitudinally disposed springs, and reciprocal means for retaining the same, of a drawbar removable in .the space between said bifurcations, and a buffer block interposed between said.springs and drawbar, and divided longitudinally for a portion of its length so as to pass on either side of the vertically disposed weh portion, and having longitudinally disposed forward extensions projecting from its forward end and passing forward on each side of said drawbar, and links connecting the spring retaining means and said drawbar.
“9. The combination with a draft rigging, of an end sil], a frame secured to the outer side thereof and surrounding an opening through which the drawbar extends, and a single I-beam center sill the end of which is bifurcated to receive said brawbar and the lower bifurcation of which is secured to said frame below said drawbar.”
For the reasons assigned in the preceding case, the decision of the Commissioner is affirmed. Affirmed.